317 S.W.3d 99 (2010)
Bryan L. DICKERSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93107.
Missouri Court of Appeals, Eastern District, Division Three.
May 11, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 23, 2010.
Application for Transfer Denied August 31, 2010.
Scott Thompson, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J.; MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.
Prior report: 193 S.W.3d 797.

ORDER
PER CURIAM.
Bryan L. Dickerson appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Dickerson argues he was denied his right to effective assistance of both trial and appellate counsel. We find the motion court's findings and conclusions are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).